DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 7/21/2021.
Claims 7, 8, 12 are amended.
Claims 1 – 12 are presented for examination.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Response to Arguments
Claim Rejections under 35 USC 103
1. The Applicant quotes claim 1 and then characterizes the teachings of Onishi and IHI Corp and quotes portions of the Office action dated 4/22/2021. The Applicant then states that “however… in the simulation of IHI Corp, the alleged “press” model and the alleged “conveyance apparatus” model operate independently from each other. Thus, Applicant respectfully submits that IHI Corp fails to disclose or render obvious at least “a shape model generating unit configured to generate a shape model the combines the conveyance apparatus and the press.”

Therefore at issue is whether or not the combination of references would have made obvious to one of ordinary skill in the art a shape model that combines the conveyance apparatus and the press.

In response the Examiner notes that the claim recites, in pertinent part: “… a shape model generating unit configured to generate a shape model that combines the conveyance apparatus and the work…” The claim does not require a shape model that combines the conveyance apparatus and the press. The Applicant is arguing a feature which is not part of the claim and therefore the argument is in error. Because of this the argument is not persuasive. 

2. The Applicant argues that while IHI Corp may disclose determining whether there is interference between the conveyance apparatus and the press but HIH Corp fails to disclose or make obvious at least “the interference check unit configured to determine whether there is interference between the shape model and the press machine”

Therefore at issue is whether or not the combination of prior art would have made obvious to one of ordinary skill in the art to have “the interference check unit configured to determine whether there is interference between the shape model and the press machine.”

In response the argument is not persuasive. First the examiner notes that the abstract of IHI Corp teaches “a simulation method for providing a conveyance system” that includes “simulating the installing positions and conveyance lines of a conveyance system conveying a workpiece between adjoining press machines” that also includes “the shape models of the press machines and the conveyance system are formed” and “further, the conveyance of the workpiece is performed”. This is a teaching to make shape models of the press machines and the conveyance system and to simulate the conveyance of a workpiece by the conveyance system between presses.

Further forming “geometric models” of the system are disclosed in paragraphs 7 and paragraph 10 teaches “performing an interference check about each aforementioned simulation model.”

Paragraphs 13 – 14 discuss figures 1 – 4 and also teach “generates simulation models, such as a geometric model (three-dimensional model) and Figure 4 illustrates a press, a robot arm, and a workpiece.

Par 23 – 24: “… the simulation of the operation which makes the workpiece W convey to press machine P of another side is carried out from the inside of one press machine P. At this time, the judgement part 13 checks about whether interference occurs the time at the time of conveying a workpiece between the press machines P, and between the robot R and press machine P (Step s8). When judged with the robot R interfering in press machine p here…” This teaches to simulate the conveyance of the workpiece by the robot and judge in there is interference with the press. Further, paragraphs 33 and 34 also teach to judge whether or not interference occurs at the time of conveyance of the workpiece.

Because of these teachings IHI Corp makes an interference check between the shape models (i.e., geometric simulation model) of the conveyance line simulation obvious.

Further; the Examiner notes that the instant specification at page 11 lines 10 – 15 disclose: 

“… Shape model MD0 is shown with feeder F0 and workpiece W0 being combined. That is, the state in which feeder F0 is holding workpiece W0 is shown… shape model generating unit 120… may separately generate models of the feeder and the workpiece and then generate a model that combines the feeder and the workpiece…”

This disclosure means that a combined shape model is simply the display of a feeder (e.g., robot arm) holding a workpiece and that the model of the feeder and the workpiece may be generated separately and that showing them together (i.e., feeder holding the workpiece) is what is meant by them being combined.

IHI Corp at Figure 4 clearly illustrates models of the feeder holding the workpiece to move it from one press to another press.

Also, Onishi_2009 at Figure 5 clearly illustrates a feeder (robot arm) holding a workpiece. 

Therefore both IHI Corp and Onishi_2009 illustrate a feeder and workpiece combined.


3. The Applicant argues that the additional references used in the combination do not make the limitations cited in arguments 1 and 2 above obvious and therefore do not make up for the deficiencies of Onishi and IHI Corp.

The argument has been considered but it is not persuasive due to the reasons outlined above with regard to arguments 1 and 2.

4. The Applicant further argues that while the arguments are directed to claim 1 the arguments apply to the other independent claims as well.

The argument has been considered but given that the arguments were not persuasive for independent claim 1, then they are also not persuasive for the other independent claims.



End Response to Arguments

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


(1) Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi_2009 (US 2009/0326891) in view of  IHI_CORP_2009 (JP2009022996) in view of Hara_2012 (US 2012/0031886) in view of Dasi_2012 (Hide vs. Suppressed in SolidWorks Assemblies The SOLIDWORKS Blog Dassault Systems May 17, 2012)

Claim 1. Onishi_2009 teaches “A simulation apparatus configured to simulate a conveyance line including a conveyance apparatus configured to convey a work between adjacent press machines (Fig 3: 19 – simulation unit, 23 – interference determining unit; Fig. 4: S4 – simulation, S5 – interference determination; par 24 – 26: “according to the invention there is provided a simulation apparatus for carrying out simulation for associated operation equipment provided with a plurality of mobile devices… a storage device that stores a simulation program for carrying out simulation of the associated operation of the mobile devices… the simulation apparatus can carry out the simulation of the associated operation of the entire associated operation equipment of the basis of the simulation program…”), the simulation apparatus comprising: an operation simulation unit configured to simulate operations of each of the press machines (par 5: “… the presses 5a, 5b, 5c, and 5d….”; par 59: “FIG. 2 is a diagram illustrating a simulation apparatus of a tandem press line according to a first embodiment of the invention”; par 62: “… simulation apparatus of a tandem press line…”; par 65: “… the tandem press line 2 includes: a plurality of presses 5a, 5b, 5c, and 5d disposed at intervals to press a work…”; par 75: “the simple CG producing unit 21 produces animation data representing the movement of the presses 5a, 5b, 5c, and 5d...), the conveyance apparatus (par 5: “… the transferring devices 7a, 7b, and 7c…”; par 16: “… an apparatus for carrying out simulation for easily confirming a robot operation program at a place in which a robot is installed… an animation creating means…”; par 65: “… transferring devices 7a, 7b, and , (Figure 3 block 23: “interference determining unit”; Figure 4 block S5 “interference determination” par 29 – 30: “… device determines whether or not the mobile device interfere with each other, on the basis of the carried-out simulation… to automatically confirm whether or not there is interference…”; par 70: “… an interference determining unit 23…”);   

While Onishi_2009 teaches that the press line includes a press, a conveyance apparatus, and a workpiece (par 65: “… the tandem press line 2 includes: a plurality of presses 5a, 5b, 5c, and 5d disposed at intervals to press a work 1; transferring devices 7a, 7b, and 7c disposed between the presses 5a, 5b, 5c, and 5d to transfer the work 1 from one to the other presses… [and]… performing a predetermined process on the work 1…”) and a simulation unit to simulate “the whole associated operation of the tandem press line” (par 75: “the simple CG producing unit 21 produces animation data representing movement… the animation data may be animation for allowing the display device 10d to display the whole associated operation of the tandem press…”) and while one of ordinary skill in the art would have understood that the “whole associated operation” includes the movement of the workpiece, Onishi_2009 does not explicitly teach simulation of the workpiece. 

Onishi_2009 does not explicitly teach “and the workpiece.”

Additionally Onishi_2009 does not teach “a shape model generating unit configured to generate a shape model that combines the conveyance apparatus and the work; and” nor “a switching setting unit configured to switch between displaying/hiding of the work in the shape model, the interference check unit being configured to determine whether there is interference between the shape model and the press machine and, when the work is hidden, determine that there is no interference with the work.”

IHI_CORP_2009 teaches “a shape model generating unit configured to generate a shape model that combines the conveyance apparatus and the  [press] (page 1/19: “… a first stage where the shape models of the press machines and the conveyance system are formed
page 13/19 claim 1: “… the first process of forming a geometric model of the aforementioned press machine and the aforementioned conveyance system…”; page 15/19 par 7: “… forming a geometric model of the aforementioned press machine and the aforementioned conveyance system…”; page 15/19 par 13: “… the data creation par 11 which generates simulation models, such as a geometric model (three-dimensional model)… which are needed at the time of a simulation… such as a press machine and a conveying machine…”);, the interference check unit being configured to determine whether there is interference between the shape model and the press machine and (page 13/19 claim 4: “… performing an interference check about each aforementioned simulation model…”; page 15/19 par 10: “… performing an interference check about each aforementioned simulation model…”), ”

IHI_CORP_2009 teaches “check[ing] whether or not interference occurs at the time of conveying a work piece between the press machines” (page 17/19 par 23; page 18/19 par 33: “… the judgement part 13 checks about whether interference occurs the time at the time of conveying the workpiece W between the press machine P, and between the robot R and press machine P…”; page 19/19 par 36: “… without occurring interference when conveying the workpiece W from the upper press of the robot R to a downstream press.”; page 19/19 par 37: “… determined for the workpiece, without occurring interference to the press machine P…”) and also teaches that conveyance of the workpiece is performed according to operational patterns and that an operational simulation is performed on the basis of those operational patterns (page 1/19) which would have implied to one of ordinary skill in the art to model with workpiece in addition to the press and conveyance device for the purpose performing a simulation of the workpiece conveyance; IHI_CORP_2009 does not explicitly teach to model the workpiece.

Therefore IHI_CORP_2009 does not explicitly teach a model of “the work” nor “and a switching setting unit configured to switch between displaying/hiding the work in the shape model, when the work is hidden, determine that there is no interference with the work.”

Onishi_2009 and IHI_CORP_2009 are analogous art because they are from the same field of endeavor called interference checking. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Onishi_2009 and IHI_CORP_2009. The rationale for doing so would have been that Onishi_2009 teaches to simulate a press line what include robot conveyance and to check for interference. IHI_CORP_2009 teaches to build a model of the press and robot in order to simulate and check for interference. Therefore it would have been obvious to combine Onishi_2009 and IHI_CORP_2009 for the benefit of having a computer model that can be used to simulate interactions 

Onishi_2009 and IHI_CORP_2009 does not explicitly teach a model of “the work” nor “and a switching setting unit configured to switch between displaying/hiding the work in the shape model, when the work is hidden, determine that there is no interference with the work.”

Hara_2012 teaches a model of “the work” (par 15: “… a surface of a workpiece model on the personal computer…”; par 19: “… the method includes the steps of reading, by a computer, a three-dimensional model of the workpiece as well as information regarding a mechanism of the positioner… moving the workpiece model within a range limited by the mechanism of the positioner…”) and to “determine that there is no interference with the work” (par 99: “a program that has been completed is subjected to an inspection by performing an operation check and a work-piece collision check using a simulation function…”).

Onishi_2009 and IHI_CORP_2009 and Hara_2012 are analogous art because they are from the same field of endeavor called collision detection. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Onishi_2009 and Hara_2012.
The rationale for doing so would have been that Onishi_2009 teaches a workpiece and a robot and teaches that “an objective of the invention is to provide a technique capable of confirming that associated operation of the whole associated operation equipment determined by the control program” (par 23) and that there is a workpiece associated with the operation of the press line (par 65). Hara_2012 teaches to use a model of the workpiece and a simulation program to ensure there is not interference with the workpiece (par 15, 19, 99). Therefore it would have been obvious to combine Onishi_2009 and Hara_2012 for the benefit of ensuring that the press line works properly with the workpiece and that there is not interference to obtain the invention as specified in the claims.

Onishi_2009 and IHI_CORP_2009 and Hara_2012 does not teach “and a switching setting unit configured to switch between displaying/hiding the work in the shape model, when the work is hidden, determine that there is no interference with the work.”

Dasi_2012 teaches “and a switching setting unit configured to switch between displaying/hiding the work in the shape model, when the work is hidden, determine that there is no interference with the work” (page 1/8: “… think of hidden components in a SolidWorks assembly as just that… NOT VISIBLE. From there, they are essentially exactly like a visible part. Parts still participate or are included in: collision detection…”; page 2/8: “… hidden parts also take the stress off the video card since it does not have to display them…”).

Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 are analogous art because they are from the same field of endeavor called collision detection. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Onishi_2009 and Dasi_2012.
The rationale for doing so would have been that Onishi_2009 teaches a display unit that displays a simulation of a press line for collision detection. Dasi_2012 teaches SolidWorks which is a commercial software that has a “hide” feature which reduces the stress on video display units when performing collision detection. Therefore it would have been obvious to combine Onishi_2009 and Dasi_2012 for the benefit of taking stress of the display unit to obtain the invention as specified in the claims.


Claim 11. The limitations of claim 11 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claim 12. The limitations of claim 12 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally Onishi_2009 makes obvious the further limitations of “A non-transitory storage medium encoded with a simulation program executed by a computer of a simulation apparatus configured to simulate” and  “the simulation program causing the computer to function as” (par 70: “the simulation apparatus 10 is configured by a computer, and includes a storage device 10a, a data server 10b, an arithmetic operation device 10c, a display device 10d, and a data recording device…”; FIG. 3). Also Dasi_2012 makes obvious “A non-transitory storage medium encoded with a simulation program executed by a computer of a simulation apparatus configured to simulate” and  “the simulation program causing the computer to function as” by teaching SolidWorks which is commercial CAD software sold by Dassault Systems which performs collision detection.

Claim 2. Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 teach all the limitations of claim 1.  Onishi_2009 also makes obvious “wherein the interference check unit is configured to, when work is displayed, determine whether there is interference with the shape model Hara_2012 makes obvious interference “including the work” (par 99: “… a work-piece collision check using a simulation function…”).

Claim 3. Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 teach all the limitations of claim 2. IHI_CORP_2009 makes obvious “wherein the interference check unit is configured to, when a first conveyance apparatus carries the work into the press machine in a first conveyance line, determine whether there is interference between a first shape model in which 

Hara_2012 makes obvious “the work is displayed” (par 99).

Claim 4. Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 teach all the limitations of claim 1. Also IHI_CORP_2009 makes obvious “wherein the interference check unit is configured to, when a first conveyance apparatus removes from the press machine in a first conveyance line, determine whether there is interference between a first shape model 

Hara_2012 makes obvious the “the work” (par 99) while Dasi_2012 teaches in which a model is hidden (page 1/8).

Claim 5. Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 teach all the limitations of claim 3. IHI_CORP_2009 makes obvious “wherein the interference check unit is configured to, when a second conveyance apparatus enters the press machine in a second conveyance line different from the first conveyance line, determine whether there is interference between a second shape model 

Hara_2012 teaches a model of the workpiece (par 19: “three-dimensional model of the workpiece…”) being checked for collisions (par 99).

Claim 6. Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 teach all the limitations of claim 5. IHI_CORP_2009 makes obvious wherein the interference check unit is configured to, when the second conveyance apparatus carries the work out of the press machine in the second conveyance line, determine whether there is interference between the second shape model 

Hara_2012 makes obvious “in which the work is displayed” (par 99; par 14: “3D model robot system and a workpiece displayed on a screen”). 

Claim 7. Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 teach all the limitations of claim 6. IHI_CORP_2009 makes obvious wherein the work in the first shape model and the work in the second shape model are different from each other (page 1/19: “… and a third stage… performing the conveyance of the workpiece in accordance with a plurality of conveyance lines different from the first conveyance line…” which teaches that the workpiece goes from a first press line into a second press line thereby making obvious the second shape model which would be different because the shape model is changed by the first press line)

Claim 8. Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 teach all the limitations of claim 1. IHI_CORP_2009 makes obvious wherein the shape model generating unit is configured to generate a press shape model that combines the press machine (page 1/19: “… a first stage where the shape models of the press machine and the conveyance system are formed…”) 
Hara_2012 makes obvious “and the work” (par 99: “a program that has been completed is subjected to an inspection by performing an operation check and a work-piece collision check using a simulation function…”) 
Dasi_2012 makes obvious “and the switching setting unit is configured to switch between the displaying/hiding of the work in the press shape model” (page 1: hidden components in SolidWorks assembly… collision detection…”).

Claim 9. Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 teach all the limitations of claim 8. IHI_CORP_2009 makes obvious “wherein the shape model generating unit is configured to 

Claim 10. Onishi_2009 and IHI_CORP_2009 and Hara_2012 and Dasi_2012 teach all the limitations of claim 1.  IHI_CORP_2009 also makes obvious “wherein the shape model generating unit is configured to generate a three-dimensional shape model of the press machine, the conveyance apparatus, and the work” (page 15/19: “… simulation models, such as a geometric model (three-dimensional model)…”)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN S COOK/Primary Examiner, Art Unit 2127